TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00775-CV


                                        R. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



          FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
   NO. 15-FL-221, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November

28, 2016. By request to this Court dated December 2, 2016, Aisha K. White requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Aisha K. White is hereby ordered to

file the reporter’s record in this case on or before December 19, 2016. If the record is not filed

by that date, White may be required to show cause why she should not be held in contempt of

court.
              It is ordered on December 13, 2016.



Before Chief Justice Rose, Justices Pemberton and Field